DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4159832 to Inbody in view of US Patent Application 2014/0027212 to Nishida et al.
Re: claims 1, 10, and 11.  Inbody shows in figure 13 a wheel drum brake assembly comprising a wheel rim 2, 3, 4 and an annular brake ring 96 having intermediate bridges 98; and a coupler ring 6 arranged between the wheel rim and the annular brake ring 96 in concentric manner as shown in figure 13; and a brake shoe 
Nishida et al. teach in claim 4 the use of a drum-in disc brake in which a drum brake unit is integrally attached to a disc brake unit which includes a brake shoe actuating mechanism in the form of a brake caliper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake shoe actuating mechanism of Inbody to have been a brake caliper, in view of the teachings of Nishida et al., in order to provide a means of coupling the brake shoe with the brake ring to decelerate the vehicle.
Re: claims 2 and 3.  Inbody, as modified, teaches in figure 13 of Inbody wherein the outer surface of the coupler ring 6 with a normal vector pointing in a radial direction of the coupler ring is connected to the inner surface of the wheel rim 2, 3, 4 in a planar 
Re: claim 4.  Inbody, as modified, teaches in figure 13 of Inbody the limitation that the coupler ring 6 is connected to the wheel rim and/or the intermediate bridges or particularly the wheel rim 2, 3 via at least one bolt or one of the other elements 98, press fit, welding or adhesive bonding.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4159832 to Inbody in view of US Patent Application 2014/0027212 to Nishida et al. as applied above, and further in view of US Patent Application 2013/0175849 to Schmidt et al.
Inbody, as modified, is silent with regards to the material of the wheel rim and/or the annular brake ring.
Schmidt et al. teach in paragraph [0018] the use of a wheel rim being made of aluminum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wheel rim of Inbody, as modified, to have been made of aluminum, in view of the teachings of Schmidt et al., in order to provide a rim that has good corrosion resistance properties.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4159832 to Inbody in view of US Patent Application 2014/0027212 to Nishida et al. as applied above, and further in view of SU-1577708 (SU’708).

SU’708 teaches in the English abstract the use of a frictional coating especially for drum brakes comprising iron.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the material between elements 96 and 100 of Inbody, as modified, to have been a friction material coating applied to the inner surface of the annular brake ring comprising iron, in view of the teachings of SU’708, in order to provide a material that promotes deceleration upon contact and that also has good heat conduction properties for heat dissipation purposes.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4159832 to Inbody in view of US Patent Application 2014/0027212 to Nishida et al. as applied above, and further in view of CN-206338348 (CN’348).
CN’348 teaches in the English abstract and in the figure the use of a brake ring having a radial thickness less than 60mm i.e. particularly 5-12mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake ring of Inbody, as modified, to have included a radial thickness of the brake ring to have been less than 60mm, in view of the teachings of CN’348, in order to provide a brake ring with sufficient structural integrity but not too thick such that it adds unnecessary weight to the brake assembly.  
In re Aller, 105 USPQ 233 (CCPA 1955).   
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4159832 to Inbody in view of US Patent Application 2014/0027212 to Nishida et al. as applied above, and further in view of JP-09025962 (JP’962).
Inbody, as modified, shows in figure 13 the intermediate bridges 98 being an integral part (which includes fastened to as broadly recited) of the annular brake ring 96, but is not described as being made of the same material as the annular brake ring.
JP’962 teaches in the title of the English translation the use of bolts being made of the same material as the brake component to which it is joined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bridges or bolts 98 and the annular brake ring 96 to which the bolts are joined of Inbody, as modified, to have been made from the same material, in view of the teachings of JP’962, in order to provide a means of preventing stress cracking that can result from varying coefficients of thermal expansions from different materials.     
Response to Arguments
Applicant's arguments filed 9/20/21 have been fully considered but they are not persuasive.  Applicant argues that Inbody fails to disclose or teach the limitation wherein the wheel rim and the annular brake ring are arranged in a concentric manner and the annular brake ring is coupled to the coupler by the intermediate bridges.  Examiner disagrees.  To be concentric the elements must share the same center.  See Merriam-Webster.com .  Examiner notes that the wheel rim 2, 3, 4 and the annular brake ring 96 share the same center or the drawn central axis shown in figure 13.  Also the annular brake ring 96 is clearly shown to be coupled to the coupler 6 by way of the intermediate bridges 98 which couple the radially projected portion 97 of ring 96 to the radially projected portion 7 of rim portion 2 which is coupled to the coupler ring 6.  The claim language does not preclude the coupling of one element to another via intervening elements.   Next, Applicant argues that Inbody fails to disclose or teach the limitation wherein the intermediate bridges are extended from the annular brake ring and arranged such as to let air circulate between the coupler ring and the outer surface of the annular brake ring with a normal vector pointing in a radial direction of the annular brake ring.  Examiner disagrees.  The intermediate bridges or bolts 98 are shown to extend axially from the radially projected portion 97 of the annular brake ring 96.  Since figure 13 clearly shows an open area between the coupler ring 6 and the outer surface of the annular brake ring 96, the arrangement results in a space in which air is able to circulate in all directions between the coupler ring 6 and the outer surface of the annular brake ring 96.  Therefore, Examiner maintains that Inbody satisfies the functionally and broadly recited “arranged such as to let air circulate…” limitation.  Accordingly, the .

 Conclusion
In order to complete the record, it should be noted that no conflict appears to presently exist between the subject matter defined by the instant claims and the subject matter of the claims of applicant’s and/or assignee’s copending application US 2020/0171879 has been made of record.  Accordingly, no double patenting rejection is entered into the instant application.  See MPEP 804+ concerning double patenting type of rejections, if necessary.  Applicant and/or assignee should maintain this clear line of patentable distinction between the instant claims and the claims of the indicated patent application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







September 30, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657